lN THE UN|TED STATES D|STR|CT COURT
FOR THE NORTHERN D|STR|CT OF WEST VlRG|NlA
ELK|NS
S.F.,
Plaintiff,

v. Civi| Action No. 2:18-cv-94
(BA|LEY)

NEWTON E. H|GGINBOTHAM l||,
individually and as an agent for The State of
West Virginia, Department of Mi|itary Affairs,
West Virginia State Police,

Defendant.

ORDER GRANT|NG DEFENDANT NEWTON E. HIGGlNBOTHAM lll’S
MOT|ON TO D|SM|SS COUNT lll QF THE AMENDED CO|VIPLA|NT

Current|y pending before this court is Defendant Newton E. Higginbotham lll’s
l\/lotion to Dismiss [Doc. 24], filed January 9, 2019. The Motion has been fully briefed and
is ripe for disposition. For the reasons set forth below, this Court hereby grants
defendant’s Niotion to Dismiss Count |||.

l. BACKGROUND

P|aintiff filed an Amended Complaint in the United States District Court for the
Northern District of West Virginia [Doc. 22] on January 4, 2019, wherein plaintiff alleges
four separate counts. The count at issue here is Count |ill which is titled “Waiver of
Governmental immunity and F’unitive Damages" [id. at 11 9]. P|aintiff contends that there
is no immunity or a cap on damages applicable to defendant [ld. at 1[ 59].

Defendant then filed his Motion to Dismiss on January 9, 2019 [Doc. 24]. in support
of his Motion to Dismiss, defendant argues that Count |l| of the plaintist claims should be

dismissed pursuant to Fed. R. Civ. P. 12(b)(6)forfai|ure to state a claim upon which relief

can be granted [Doc. 25]. in her Response, plaintiff contends that Count |i| should not be
dismissed because defendant is not protected by qualified immunity because his alleged
conduct was outside the scope of his employment [Doc. 27]. P|aintiff also adds that her
claim for punitive damages directly relates to her underlying claim against defendant
[Id. at 7]. in his Rep|y, defendant reiterates the same arguments from his |Vlotion to
Dismiss and again asserts that plaintiffs Count l|| should be dismissed for failure to state
a claim [Doc. 31].
ll. LEGAL STANDARD

A complaint must be dismissed l‘if it does not allege ‘enough facts to state a claim
to relief that is plausible on its face.'" Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir.
2008) (quoting BeiiAti. Corp. v. Twombly. 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable forthe misconduct alleged.” Ashcroft v.
iqbal, 556 U.S. 662, 678 (2009). The facts alleged must be sufficient “to raise a right to
relief above the speculative leve|.” Twombiy, 550 U.S. at 555.

When reviewing a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Ruies
of Civi| Procedure, the Court must assume ali of the allegations to be true, must resolve
all doubts and inferences in favor of the plaintiffsl and must view the allegations in a light
most favorable to the plaintiffs. Edwards v. City of Goidsboro, 178 F.3`d 231, 243-44
(4th Cir. 1999). “Legal conclusions, elements of a cause of action, and bare assertions
devoid of further factual enhancement fail to constitute weil-pled facts for Rule 12(b)(6)

purposes." Nemet Chevroiet, Ltd v. Consumeraffairs.com, inc, 591 F.3d 250, 255

(citing Iqbal, 556 U.S. at 696).
lli. DISCUSS|ON

P|aintiff contends in Count |ll of the Amended Compiaint that defendants conduct
was “wi|lfu|, wanton, reckless, fraudulent, oppressive, and outrageous" [Doc. 22 at 11 54].
P|aintiff argues because defendants conduct was "frauduient, malicious and l or
oppressive," defendant has no immunity under the common law [Id. at 1[ 55]. Furtherl
plaintiff contends there is no immunity for an employee of a political subdivision under
§§ 29-12A-5(a)(12), 5(b)(1), 5(b)(2) and 5(c) [Id. at 1[ 56]. Piaintiff also contends that
defendant does not have immunity under the Governmenta| Tort Claims and lnsurance
Reform Act because plaintist claims “inc|ude violations of the constitution or statutes of
the United States" [id. at 57].

Defendant argues that Count ||| of plaintist Amended Compiaint should be
dismissed because the Governmental Tort C|aims and insurance Reform Act (the "Act")
does not apply to defendant [Doc. 25 at 3]. The defendant further argues that any
potentially applicable immunities must be raised by defendant, not asserted by plaintiff
[Id. at 4]. Additional|y, the defendant argues West Virginia law does not recognize a
separate cause of action for punitive damages [id. at 5]. As set forth beiow, plaintiff has
not offered any legal basis for Count |li of her Amended Compiaint to proceed.

A. Defendant does not fall inside the purview of the Act.

West Virginia has held that “the West Virginia State Police is a State Agency that
is not within the purview of [the Act], and . . . individual State Troopers . . . are officers of

that State agency" are also not covered by the act. Jarvi's v. West Virginia State Police,

227 W.Va. 472, 481-82, 711 S.E.2d 542, 551-52 (2010); see also Ali v. Raleigh County,
2018 WL 4101517, at *6 (S.D. W.Va. Aug. 28, 2018) (Berger, J.). The Act's purpose is "to
limit liability of political subdivisions and provide immunity to political subdivisions in certain
instances and to regulate the costs and coverage of insurance available to political
subdivisions for such liability." W.Va. Code § 29-12A-1. The Act lays out statutory
immunities that are available for political subdivisions and their employees. See id. at§ 29-
12A~5. A "po|itica| subdivision" under the Act is limited to:
any county commissionl municipality and county board of education; any
separate corporation or instrumentality established by one or more counties
or municipalitiesl as permitted by law; any instrumentality supported in most
part by municipalities; any public body charged by law with the performance
of a government function and whose jurisdiction is coextensive with one or
more counties, cities or towns; a combined city-county health department
created pursuant to article two, chapter sixteen of this code; public service
districts; and otherinstrumentaiities inciuding, but not limited to, volunteerfire
departments and emergency service organizations as recognized by an
appropriate public body and authorized by law to perform a government
function: Provided, That hospitals of a political subdivision and their
employees are expressly excluded from the provisions of this artic|e.
ld. at 29-12A-3(c). Not only has West Virginia held that the West Virginia State Police is
not a political subdivision underthe Act but plaintiff conceded that "the West Virginia State
Police and its employees fall outside the purview of [the Act]" [Doc. 27 at 8]. Thus, it is

clear that this Act does not apply to defendant
4

B. Defendant never asserted a qualified immunity argument for plaintiff to
refute.

Qua|ified immunity is an affirmative defense to liability that must be pled. West
Virginia Bd. of Educ. v. Marple, 236 W.Va. 654, 868, 783 S.E.2d 75, 89 (2015).
However, qualified immunity can be pled at "various stages in a case." Id. Under West
Virginia common law, qualified immunity is "an affirmative defense which must be pleaded
by the official." Parkufo v. W. Va. Bd. ofProbation and Parofe, 199 W.Va. 161, 175, 483
S.E.2d 507, 521 (1996) (citing State v. Chase Securiti'es, inc., 188 W.Va. 356, 362, 424
S.E.2d 591 , 597 (1992)). Under federal lawl qualified immunity "is an affirmative defense
that must be pleaded by a defendant official." Henry v. Purnell, 501 F.3d 374, 378
(quoting Hariow v. Fitzgera!d, 457 U.S. 800, 815 (1982)); see also U.S. ex rei. Oberg v.
Pennsyivanfa Hfgher Educ. Assistance Agency, 745 F.3d 131, 148 (4th Cir. 2014)
(acknowledging that a plaintiff has “no ‘obligation to anticipate' an affirmative defense by
pleading facts that would refute the as-yet unasserted defense") (internai citation omitted)).

Defendant has the right under state and federal law to argue that he is entitled to
qualified immunity. i-iowever, Count lil of plaintiffs Amended Compiaint is being used to
prematurely address qualified immunity even though defendant has never raised qualified
immunity as a defense in either his |Vlotion to Dismiss or in his Reply. “Waiver of
Governmental |mmunity" is not a proper claim to allege as its own Count in a Compiaint
because governmental immunity is a defense. Therefore, plaintist allegations about
immunity fail to properly state a claim.

C. P|aintiff cannot assert a separate cause of action for punitive damages.

West Virginia does not recognize “a separate cause of action for punitive damages."

5

Susko v. Cox Enterprfses, fnc., 2008 WL 4279673, at *4 (N.D. W.Va. Sept. 16, 2008)
(Stamp, J.) (citing Cook v. Heck’s Inc., 176 W.Va. 368, 376, 342 S.E.2d 453, 461 (1986);
Mii'ler v. Careiink Health Pians, lnc., 82 F.Supp.2d 574, 579 (S.D. W.Va. 2000) (Haden,
C.J.)). Because the title of Count ll| is “Waiver of Governmenta| immunity and Punitr've
Damages,” the part of Count |ll asserting a separate cause of action for punitive damages
does not state a claim upon which relief can be granted.
|V. CONCLUS|ON

For the reasons stated above, Defendant Newton E. Higginbotham ll|’s |Vlotion to
Dismiss [Doc. 24] is hereby GRANTED. Count ill of P|aintist Amended Compiaint
[Doc. 22] is hereby D|SI\iilSSED WlTH PREJUD|CE.

lt is so ORDERED.

The C|erk is directed to transmit a copy of this Order to all counsel of record herein.

DATED: January _2_22019.

  

 

JEH|>|.EB.ESION sAii_EY
uNlTEo sTATEs oisTRicT JquE

  

